NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 18-3677

                                     HAI JIE CHEN,
                                              Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                                   Respondent
                            ______________

                               On Petition for Review of a
                      Decision of the Board of Immigration Appeals
                               Agency No. A076-731-603
                      Immigration Judge: Honorable Jill H. Dufresne
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 25, 2019
                                  ______________

 Before: SMITH, Chief Judge, CHAGARES, and GREENAWAY, JR., Circuit Judges.

                                  (Filed: August 9, 2019)

                                     ______________

                                        OPINION*
                                     ______________

GREENAWAY, JR., Circuit Judge.



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Petitioner Hai Jie Chen seeks review of the November 14, 2018 decision of the

Board of Immigration Appeals (“BIA”), which dismissed his appeal of an Immigration

Judge’s (“IJ”) denial of his second motion to reopen. The BIA did not abuse its

discretion; therefore, we will deny Chen’s petition.

                                                  I.

       Chen is a native and citizen of the People’s Republic of China who first arrived in

the United States by way of Calexico, California in 1998. Once removal proceedings

were initiated against him, Chen sought asylum and other forms of relief, but

subsequently withdrew his applications. On January 13, 2000, an IJ granted him

voluntary departure with an alternate removal order to China. Chen violated the terms of

his voluntary departure by remaining in the United States past the May 12, 2000 deadline,

and thereafter the IJ’s voluntary departure order became a final order of removal.

       On August 4, 2008, Chen moved to reopen his case on the basis that he had

converted to Christianity after his arrival in the United States, and the Chinese authorities

had threatened his family in China due to his religious beliefs. On August 27, 2008, an IJ

denied Chen’s first motion to reopen, concluding that he had failed to present a change in

circumstances that materially affected his eligibility for the relief he sought because he

had shown only a possibility of persecution if he returned to China. On May 23, 2016,

Chen filed his second motion to reopen his case, arguing that country conditions in China

had significantly worsened for Christian individuals. On October 11, 2017, a different IJ

                                              2
denied Chen’s second motion to reopen, concluding that his motion was time-barred,

number-barred, and that his arguments were based on changed personal circumstances

rather than changed country conditions. The BIA affirmed without a written opinion on

March 29, 2018.

       Chen petitioned for review, and this Court granted him a stay of removal pending

appeal. The Government moved for a remand to the BIA, which was granted. On

remand, the BIA issued a written opinion rejecting Chen’s changed country conditions

argument. This timely appeal followed.

                                                  II.1

       We review the denial of a motion to reopen in an immigration case for abuse of

discretion. See INS v. Doherty, 502 U.S. 314, 323-24 (1992); Pllumi v. Att’y Gen., 642
F.3d 155, 158 (3d Cir. 2011). We consider the BIA to have abused its discretion if its

decision is “arbitrary, irrational, or contrary to law.” Pllumi, 642 F.3d at 158 (citation

omitted). “To determine if the BIA abused its discretion in finding that [the Petitioner]

did not present evidence to establish a material change in country conditions, we must

determine if the BIA meaningfully considered the evidence and arguments [the

Petitioner] presented.” Zhu v. Att’y Gen., 744 F.3d 268, 272 (3d Cir. 2014) (citing Zheng



       1
        The IJ had jurisdiction to review the motion to reopen pursuant to 8 C.F.R. §
1003.23, and the BIA had jurisdiction to review the appeal pursuant to 8 C.F.R. §
1003.1(b)(3). The Court has jurisdiction to review the BIA’s decision pursuant to 8
U.S.C. § 1252(a)(1).
                                              3
v. Att’y Gen., 549 F.3d 260, 266 (3d Cir. 2008)). We conclude that the BIA satisfies this

requirement when it “provide[s] an indication that it considered such evidence, and if the

evidence is rejected, an explanation as to why it was rejected.” Id.

       Generally, a petitioner may file only one motion to reopen proceedings, within 90

days after the date of a final administrative decision. 8 U.S.C. § 1229a(c)(7)(A)-(C).

However, a change in country conditions in the country to which a petitioner has been

ordered removed may provide an exception to those time and number restrictions, where

evidence of changed country conditions “is material and was not available and could not

have been discovered or presented at the previous proceeding.” 8 C.F.R.

§ 1003.23(b)(4)(i).

                                                 III.

       Here, the BIA’s November 14, 2018 decision provides the requisite indication that

it considered the arguments and evidence presented by Chen. The BIA concluded that

although Chen had “proffered evidence of concerning conditions,” religious suppression

had been “a longstanding condition in China;” and therefore Chen failed to “establish a

material change in country conditions since the time of the 2000 hearing.” A.R. 4. The

BIA also determined that Chen had not provided any evidence addressing “the current

targeting of Christians in Fujian Province,” which is Chen’s home province. A.R. 5.

Accordingly, the BIA held that the evidence provided by Chen did not satisfy his burden

under 8 C.F.R. § 1003.23(b)(4)(i). The BIA satisfied its burden to meaningfully consider

                                             4
the evidence and arguments presented by Chen as required in this Circuit; therefore, it did

not abuse its discretion. See Zhu, 744 F.3d at 272.

                                                 IV.

       For the foregoing reasons, we will deny the petition for review.2




       2
        In so holding, we will not reach the merits of Chen’s claims for relief since Chen
did not meet the exception to the timeliness and numerical bars prohibiting his second
motion to reopen his case as set forth in 8 C.F.R. § 1003.23(b)(4)(i).
                                             5